ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_03_FR.txt. 220

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. C’est pour des raisons de pure procédure que je ne me suis pas
prononcé en faveur de la demande d’audience d’El Salvador au sujet de sa
déclaration d’intervention au stade actuel de l’affaire. Je tiens ci-dessous à
préciser ces raisons et à exprimer mon malaise devant certains aspects de
la procédure suivie en l’espèce par la Cour, qui me paraissent regret-
tables.

2. La déclaration d’invervention d'El Salvador datée du 15 août 1984,
qui paraissait porter surtout sur le fond de l'affaire, était vague et ne
semblait pas répondre aux conditions que l’article 82, paragraphe 2 5) et c),
du Règlement prévoit pour une intervention au stade actuel de l’instance.
La Cour ayant le même jour demandé au Nicaragua et aux Etats-Unis de
présenter leurs observations écrites sur ladite déclaration, ces deux Etats
ont répondu les 10 et 14 septembre respectivement. Quant à la déclaration
d'El Salvador, elle a été complétée par deux communications de cet Etat,
en date des 10 et 17 septembre, que l’on peut considérer comme répondant
aux termes de l’article 82 du Règlement. Estimant que la demande salva-
dorienne aurait dû être considérée comme un tout, je regrette que la Cour
ne se soit pas enquise des vues du Nicaragua et des Etats-Unis sur les deux
dernières communications d'El Salvador. Il n’y avait pas de raison à mon
avis pour que la Cour ne prenne pas d’office toutes dispositions pour
s'informer des vues du Nicaragua et des Etats-Unis sur ces additions
importantes à la déclaration d’El Salvador, en particulier sur la recevabilité
de l'intervention salvadorienne au stade juridictionnel de affaire.

3. L'article 84, paragraphe 2, du Règlement de la Cour dispose :

« $i... il est fait objection à une requête à fin d'intervention ou à la
recevabilité d’une déclaration d’intervention, la Cour entend, avant
de statuer, l'Etat désireux d’intervenir ainsi que les parties. »

Si les observations du Nicaragua datées du 10 septembre avaient été
interprétées — ainsi qu'à mon sens elles auraient dû l'être — comme une
objection à l'intervention d'El Salvador au stade actuel de l'affaire, il est
certain que l’article 84, paragraphe 2, se serait appliqué. La majorité de la
Cour, si je l’entends bien, n’a pas adopté cette interprétation : si elle l’avait
fait, la Cour aurait été obligée d’entendre El Salvador et les Parties. C’est
donc uniquement en raison du fait que la Cour avait conclu à l'absence
d’objection du Nicaragua que j’ai voté contre la demande d’audience.

*
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 221

4. Il est regrettable aussi que la date du lundi 8 octobre eût déjà été fixée
pour l'ouverture de la procédure orale entre le Nicaragua et les Etats-Unis,
et qu’un communiqué eût été publié dans ce sens le 27 septembre, avant
même que la Cour ne se réunit, le jeudi 4 octobre, pour se prononcer sur la
déclaration d’El Salvador. Cela prétait à croire que la Cour tenait d'emblée
pour acquis que la demande d’audience d’El Salvador serait écartée et que
sa déclaration serait déclarée irrecevable. Effectivement, la demande pré-
sentée par El Salvador pour être entendu au stade juridictionnel de l’ins-
tance a été rejetée et la question de la recevabilité de son intervention au
même stade a été tranchée le 4 octobre, après une seule journée de déli-
bérations.

5. Si la déclaration initiale d’El Salvador avait été bien formulée, les
observations du Nicaragua bien interprétées, et la procédure de la Cour
bien appliquée, il est fort possible que la déclaration d’El Salvador serait
devenue le premier exemple d'intervention en vertu de l’article 63 du Statut
dont la Cour eût connu dans la phase juridictionnelle d’une affaire.

{Signé) Shigeru ODA.

10
